Citation Nr: 0428640	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  00-13 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated 10 percent disabling.

2.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), rated 10 percent disabling 
from August 19, 1998 to July 10, 2000 and 50 percent 
disabling since July 11, 2000.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a bilateral leg 
disorder.

5.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey 
Regional Office (RO).  This determination denied the 
veteran's claim for an increased evaluation for pes planus 
and his claims seeking entitlement to service connection for 
a bilateral knee disorder, a bilateral leg disorder, and a 
left ankle disorder.  This determination granted the veteran 
service connection for PTSD and rated this disorder as 10 
percent disabling, effective from April 1998.  A subsequent 
rating decision by the RO in January 2001 increased the 
disability evaluation for the veteran's PTSD from 10 percent 
to 50 percent disabling effective from July 2000. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2000 the veteran requested that his hearing on appeal 
scheduled at the Los Angles, California Regional Office be 
cancelled and that his claims folder be transferred to the RO 
as he was residing at that time in New Jersey.   The veteran 
hearing was rescheduled for January 2001 by the RO at his 
request.  Unfortunately the RO was notified that month by the 
veteran's representative that he would be unable to attend 
this hearing due to his medical condition.  In correspondence 
dated in February 2001 the veteran requested a hearing before 
a member of the Board at the RO, which was scheduled in March 
2004.  In March 2004 the RO was informed by correspondence 
from the veteran's representative that the veteran had 
relocated to California and was requesting his claims file be 
transferred and that his travel board hearing be held at the 
Los Angles California Regional Office.  

In light of the veteran's most recent request, the case is 
REMANDED to the RO for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge of 
the Board of Veterans' Appeals at the Los 
Angles California Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




